Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-18 have been renumbered as 9-16.

Notice re prior art available under both pre-AIA  and AIA 
3.     	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
4.    	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1, 5-6, 8-9, 13-14 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kellerman, et al. (US 2007/0065003 A1).
7.    	With regard to claim 1, a  system to extract data from regions of interest on a document, i.e., envelope (See for example, Figs. 3-4) , the system comprising: a storage device (a storage is inherently required by the global preprocessor (162) to store the image prior to identifying the region of interest) storing an image derived from a document having text information (See for example, paragraph 0029, lines 6-12) ; a region of interest identification engine, i.e., preclassification system: global preprocessing component,  that scans the image and identifies at least one region of interest on the image (See for example, paragraph 0029, lines 6-17); an optical character recognition module operable to convert image data in the region of interest to machine readable data (See for example, paragraph 0028-0029); and a classification engine to classify the data obtained by the optical character recognition module from the region of interest (See for example, paragraph 0036; and item 170, in Fig. 3). Thus, each of the requirements of claim 1 is met).
With regard to claim 5, the system of claim 1, wherein the image is obtained from a scanner or a photograph of the document (See for example, paragraphs 0030-0031).

With regard to claim 8, the system of claim 1, wherein the at least one region of interest includes one of horizontally aligned data, vertically aligned data, a table, an address field and a logo (See for example, paragraph 0029 “address block”).
	Claim 9 is rejected the same as claim 1 except claim 9 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 9. 
	Claims 13, 14 and 16 are rejected the same as claims 5, 6 and 8 respectively except claims 13, 14 and 16 are method claims.  Thus, arguments similar to those presented above for claims 5, 6 and 8 are respectively applicable to claims 13, 14, and 16.
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman, et al. (US 2007/0065003 A1) in view of Palm, et al. (2013/0251211 A1).
10. 	With regard to claim 2, Kellerman, et al. (hereinafter “Kellerman”) discloses all of the claimed subject matter as already set forth above in paragraph 7, and incorporated herein by reference.  While Kellerman discloses several storages (See for example, Fig. 3), Kellerman does not expressly call for a database coupled to the classification engine, wherein the database stores 
With regard to claim 4, the system of claim 1, wherein the document is an invoice. While such a document is not mentioned In Kellerman, Palm, et al. does disclosed extracting data from a document such as an invoice (See for example, paragraphs 0021-0024).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Palm, et al. into the system of Kellerman, and to do so would at least allow the processing of an invoice document in place of or in addition to the envelope document taught by Kellerman. 
Claims 10 and 12 are rejected the same as claims 2 and 4 respectively except claims 10 and 12 are method claims.  Thus, arguments analogous to those presented above for claims 2 and 4 are respectively applicable to claims 10 and 12.
11. 	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman in view of Palm, et al. as applied to claims 2 and 4 above, and further in view of Subbaraya, et al. (2019/0303663 A1).
12. 	With regard to claim 3, Kellerman (as modified by Palm, et al.) discloses all of the claimed subject matter as already set forth above in paragraph 10, and incorporated herein by 
Claim 11 is rejected the same as claim 3 except claim 11 is a method claim.  Thus, argument analogous to that presented above for claim 3 is applicable to claim 11.
Allowable Subject Matter
13. 	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number: 2020/0019767.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665